Title: From Thomas Jefferson to Bushrod Washington, 23 September 1795
From: Jefferson, Thomas
To: Washington, Bushrod



Dear Sir
Monticello Sep. 23. 1795.

I presume I am not mistaken in supposing that an injunction is the proper and most effectual mode of preventing a person from drowning a millseat of mine by raising his dam below it. With this view I have prepared the inclosed bill and documents, and trouble you with them to procure and send me an injunction. The defendant being very actively employed at present in raising his dam, the case was too urging for me to wait till our next court (Monday sennight) to compleat my order, on which there will be no dispute. Besides asking you to obtain the writ, there are two difficulties to be foreseen. The one that it will be disobeyed, and he will go on raising his dam. What is to be done most speedy and effectual in that case? 2. The family being absolutely pennyless, tho’ they can get work done to raise their mill by hypothecating it’s profits, cannot raise a shilling to pull down what they build up. What is to be done here again? That it may not be supposed I take advantage of their poverty to suppress any right they may have, I give them notice that I will advance money for them to any counsel they may think proper to employ to defend it. But if I am to furnish the expence of pulling down what they have built up and are building, it will be considerable. I pray you to send me the writ with your instructions without a moment’s delay which may be avoided. I write by the post of the 25th. to Mr. Pollard to pay your fee and tax. I do not know whether this letter will go by post or by a private hand. If the latter he who delivers it will call for the answer. If by post, be pleased to send the answer by post, which leaves Richmond for Charlottesville on Monday mornings. I am with esteem Dr. Sir Your most obedt. Servt

Th: Jefferson

